t c summary opinion united_states tax_court letitia burns o’connor and estate of dana levy deceased letitia burns o’connor special administratrix petitioners v commissioner of internal revenue respondent docket no 3794-16s filed date letitia burns pro_se christopher j richmond and linette b angelastro for respondent summary opinion goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent seeks repayment from petitioners of advance_payments made on their behalf of the premium_assistance_credit under sec_36b refundable_credit for coverage under a qualified_health_plan made for he issued a notice_of_deficiency for disallowing petitioners’ premium_assistance_credit of dollar_figure and determining a tax_deficiency of that same amount and a sec_6662 accuracy-related_penalty respondent concedes the sec_6662 penalty the issues for our consideration are whether petitioners are entitled to a premium_assistance_credit for and if they are not whether they are required to repay the advance_payments of the credit we hold they are not entitled to the credit and must repay it background some of the facts have been stipulated and the stipulated facts are incorporated herein by this reference petitioners are a widow and her deceased husband’s estate dana levy died on date after the petition’s filing for simplicity we refer to ms 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure o’connor and mr levy as petitioners petitioners resided in california when they filed the petition they filed a joint tax_return for and claimed their son a college student as a dependent during ms o’connor was self-employed providing services in book publishing and college admissions consulting before she had purchased healthcare insurance for herself and her son beginning in date she enrolled in a healthcare insurance plan for herself and her son through covered california a health insurance exchange created under the patient protection and affordable_care_act aca pub_l_no 124_stat_119 she believed that she would save money by enrolling in healthcare insurance through the exchange the insurance premium under the plan was dollar_figure a month a representative of covered california determined on the basis of the income reported on petitioners’ joint tax_return that ms o’connor and her son were eligible for an advance_payment of the premium_assistance_credit of dollar_figure per month advance_payments were made directly to their insurer for march through date see aca sec a stat pincite providing an advance eligibility determination ms o’connor paid the remaining dollar_figure monthly premium before the family had paid approximately dollar_figure per month on healthcare insurance during mr levy had healthcare insurance through medicare and private supplemental healthcare insurance in mr levy was diagnosed with an incurable form of non-hodgkin’s lymphoma he was unable to work after a period of remission he suffered a relapse in the beginning of in late mr levy’s doctor believed that the cancer was terminal as a result of mr levy’s illness petitioners began to liquidate retirement savings and other assets to pay their daily living_expenses and to pay a portion of their son’s college tuition their son also worked and received scholarships and financial aid in date ms o’connor liquidated a life_insurance_policy in late petitioners decided to sell family heirlooms including art prints wood bowls and a handcrafted wooden rocking chair that mr levy had purchased as a wedding present for his wife they received the sale proceeds in date they reported capital_gain from the sales of these items of dollar_figure on their joint tax_return on their tax_return petitioners reported adjusted_gross_income agi of dollar_figure ms o’connor reported her income and expenses from her businesses on schedule c profit or loss from business she reported business income of dollar_figure petitioners reported dollar_figure in annuity income from john hancock life_insurance co and dollar_figure as the taxable_portion of mr levy’s social_security_benefits mr levy also had untaxed social_security_benefits of dollar_figure petitioners’ return was prepared by their longtime return preparer the return preparer did not prepare form_8962 premium_tax_credit ptc and petitioners did not attach form_8962 to their return petitioners did not understand that they were required to determine the allowable premium_assistance_credit allowable credit on the basis of their income as reported on their return they did not understand that they would have to increase their tax_liability if the advance_payments of the credit exceeded the allowable credit as determined by their income petitioners qualified for the premium_assistance_credit for and respondent issued a notice_of_deficiency determining that petitioners were not eligible for a premium_assistance_credit because their modified agi exceeded the allowable_amount he determined that petitioners had modified agi for of dollar_figure including the agi reported on their return plus the untaxed portion of mr levy’s social_security_benefits in the notice_of_deficiency respondent determined that petitioners had a tax_deficiency in the amount of the advance_payments made on their behalf and determined that they were liable for an accuracy-related_penalty under sec_6662 discussion sec_36b establishes a refundable premium_assistance_credit to subsidize the cost of health insurance purchased through a health insurance marketplace for taxpayers meeting certain statutory requirements see sec_36b sec_1_36b-2 income_tax regs see also mcguire v commissioner t c ___ ___ slip op pincite date eligible taxpayers may claim the premium_assistance_credit for health insurance covering themselves and their dependents sec_36b the credit is available to households with incomes between and of the federal poverty_line sec_36b d b the federal poverty_line is established by the most recently published guidelines in effect on the first day of the regular enrollment period preceding the taxable_year sec_36b sec_1_36b-1 income_tax regs the taxpayer’s family size is the number of individuals for whom the taxpayer may claim a personal_exemption deduction sec_1_36b-1 income_tax regs for a three-person household living in california the federal poverty_line was dollar_figure for and of the federal poverty_line was dollar_figure see fed reg date for eligibility for the sec_36b credit household_income is the sum of the taxpayer’s modified agi plus the modified agi of each family_member for whom the taxpayer claimed a personal_exemption deduction and who was required to file a tax_return sec_36b sec_1_36b-1 income_tax regs a taxpayer’s modified agi is his agi within the meaning of sec_62 increased by certain items including untaxed social_security_benefits under sec_86 sec_36b sec_1_36b-1 income_tax regs mr levy received untaxed social_security_benefits advance_payments of the premium_assistance_credit may be made directly to an insurance provider during the year aca sec stat pincite codified pincite u s c sec taxpayers must report the advance_payments on their tax_return and reconcile the advance_payments with the allowable premium_assistance_credit as determined on the basis of income reported on their return sec_36b sec_1_36b-4 income_tax regs if the advance_payments exceed the allowable credit the taxpayer must increase his income_tax_liability for the year by the excess_amount sec_36b sec_1 36b- a ii a income_tax regs if household_income is greater than of the federal poverty_line the taxpayer is not eligible for any credit he must repay the entire amount of the advance_payments made on his behalf during the year sec_36b f b repayment is made by increasing his tax_liability by the full amount of the advance_payments id respondent determined that petitioners had modified agi of dollar_figure including agi reported on their return of dollar_figure and mr levy’s untaxed social_security_benefits of dollar_figure respondent determined that petitioners’ modified agi exceeded of the federal poverty_line petitioners argue that they overreported the capital_gain on the sale of their rocking chair by approximately dollar_figure however even if the disputed capital_gain were excluded from their modified agi their modified agi would still exceed of the federal poverty_line they would be ineligible for the premium_assistance_credit and they would have to repay the entire amount of the advance_payments as tax owed see sec_36b petitioners argue that we should exclude the capital_gain from the one-time sale of the rocking chair from their modified agi they sold their family heirlooms to assist their son in paying his college tuition the gain from that sale unfortunately made them ineligible for the premium_assistance_credit however sec_36b does not provide an exclusion for a sale of a capital_asset petitioners also argue for equitable relief from repayment of the credit we are sympathetic to petitioners’ case however the code provides no equitable relief in this instance because petitioners were not entitled to any amount of a premium_assistance_credit they must increase their tax_liability by the entire amount of the advance_payments of the credit made on their behalf in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit decision will be entered under rule 2respondent concedes that petitioners are entitled to an increased self- employed health insurance deduction in the amount of the premium_assistance_credit disallowed the increased deduction was not reflected in the notice_of_deficiency
